 1                                                                    FILED ~nU1hERh C '!~~~'
                                                                     CLERK, U.S. DISTRICT ~. _ - I~
 ~
 ~

                                                                           Mari 2 s 2oi9
 3

 4                                                                 ~~TR~L DISTRIC~i OF CAL
                                                                   C                      DE UT

 5
6

 7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
io   UNITED STATES OF AMERICA,                   ) Case No. 8:i~-CR-00062-DOC-i
~~                        Plaintiff,             )
12                 v.                            ) ORDER OF DETENTION AFTER
     MARTHA PESULIMA,                            ) HEARING [Fed. R. Crim. P. 32.i(a)(6);i8
i3                                                 U.S.C. § 3143~a)~
                          Defendant.             1
i4

15
16

i~          The defendant having been arrested in this District pursuant to an order of the

i8   United States District Court for the Central District of California for alleged violations of

i9 ~' the terms and conditions of his supervised release; and

20         The Court having conducted a detention hearing pursuant to Federal Rule of

21   Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i43(a),

22         The Court finds that:

23      A. (X) The defendant has not met her burden of establishing by clear and

24          convincing evidence that she is not likely to flee if released under i8 U.S.C. §

25         3i42(b) or (c). This finding is based on:

26          Unknown personal background; lack ofverified bail resources; history ofnon-

27
 1           compliance with supervision; the instant allegations including illicit drug use.
 2           and

 3      B. (X)The defendant has not met her burden of establishing by clear and

4            convincing evidence that she is not likely to pose a danger to the safety of any

5            other person or the community if released under 18 U.S.C. § 3i42(b) or (c). This
6            finding is based on:

 7           Instant allegations including illicit drug use; a history ofrepeated supervised
8            release violations suggest lack ofamenability to supervision.

9            IT THEREFORE IS ORDERED that the defendant be detained pending further
io ~ revocation proceedings.
ii
12   ~. -.           / I.
                                                          NORABLE A UMN D.SPAETH
i3                                                     United States Magistrate Judge
i4

i5
i6
1~
i8
i9
20
21

22

23
24
25
26
27

                                                  2
